Title: To George Washington from Charles Yates, 27 September 1773
From: Yates, Charles
To: Washington, George



Sir
Fredsburg Septr 27th 1773

If it is not now too late, nor any former claim has been made in behalf of the Heirs of James Towers for a proportion of the Lands granted to the Virginia Troops who first went out with you—I beg this may be noticed as such and that you will be so good as inform me what is necessary to be done on my part to serve his relations—I think Mr Towers was a Lieutenant, whatever his share may be—please advise me what you think it will probably sell for two or three Years hence, that I may comunicate it the decaseds friends. I am very respectfully Sir Your obedt hble servt

Chs Yates


⅌ Post & Postage Paid

